Motion Granted; Order filed May 6, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00629-CR
                                  ____________

                         MELVIN JETSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1291685

                                     ORDER

      Appellant is represented by appointed counsel, Kelly Ann Smith.
Appellant’s brief was originally due October 16, 2013. We granted an extension of
time to file appellant’s brief until April 11, 2014. When we granted this extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On April 28, 2014, counsel filed a further
request for extension of time to file appellant’s brief. To date, counsel has
submitted no brief. We grant the request and issue the following order.
      Accordingly, we order Kelly Ann Smith to file a brief with the clerk of this
court on or before May 16, 2014. If Kelly Ann Smith does not timely file the brief
as ordered, the court may issue an order requiring appointment of new counsel.



                                      PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise. (Justice Busby would deny
appellant’s motion).